--------------------------------------------------------------------------------


Exhibit (10)-ii


Summary of Terms For Company Contribution For Certain Participants in the 401(k)
Excess Program


On February 26, 2007, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) approved limited contributions to be made for the
benefit of employees, including named executive officers of the Company,
participating in the 401(k) Excess Program (Excess Program) under the Company’s
non-qualified Executive Deferred Compensation Plan. As a standard feature of the
Excess Program, the Company makes a matching contribution based on a percentage
of the employee’s salary and level of contribution into that program. The
contributions are being made as a technical correction in the administration of
the Excess Program, because recent IRS regulations under Code Section 409A do
not allow previously elected deferrals of certain performance-based bonuses for
2006, and affected employees would not be entitled to receive the expected
benefits of the Company matching contribution on those deferrals. In order to
preserve the intended matching contribution, the Compensation Committee has
authorized affected employees to receive Company contributions into their Excess
Program deferral accounts in the amounts they would have received if the Company
had been able to permit deferral of performance-based bonus compensation into
the Excess Program under their elections.



